 


110 HR 5617 IH: Political Intelligence Disclosure Act
U.S. House of Representatives
2008-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5617 
IN THE HOUSE OF REPRESENTATIVES 
 
March 13, 2008 
Mr. Baird (for himself and Ms. Slaughter) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend the Lobbying Disclosure Act of 1995 to require the disclosure of political intelligence activities. 
 
 
1.Short titleThis Act may be cited as the Political Intelligence Disclosure Act. 
2.Disclosure of political intelligence activities under Lobbying Disclosure Act 
(a)DefinitionsSection 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602) is amended— 
(1)in paragraph (2)— 
(A)by inserting after lobbying activities each place that term appears the following: or political intelligence activities; and 
(B)by inserting after lobbyists the following: or political intelligence consultants; and 
(2)by adding at the end the following new paragraphs: 
 
(17)Political intelligence activitiesThe term political intelligence activities means political intelligence contacts and efforts in support of such contacts, including preparation and planning activities, research, and other background work that is intended, at the time it is performed, for use in contacts, and coordination with the political intelligence activities of others. 
(18)Political intelligence contact 
(A)DefinitionThe term political intelligence contact means any oral or written communication (including an electronic communication) to or from a covered executive branch official or a covered legislative branch official, the information derived from which is intended for use in analyzing securities or commodities markets, or in informing investment decisions, that is made on behalf of a client with regard to— 
(i)the formulation, modification, or adoption of Federal legislation (including legislative proposals); 
(ii)the formulation, modification, or adoption of a Federal rule, regulation, Executive order, or any other program, policy, or position of the United States Government; or 
(iii)the administration or execution of a Federal program or policy (including the negotiation, award, or administration of a Federal contract, grant, loan, permit, or license). 
(B)ExceptionThe term political intelligence contact does not include a communication that is made by or to a representative of the media if the purpose of the communication is gathering and disseminating news and information to the public. 
(19)Political intelligence firmThe term political intelligence firm means a person or entity that has 1 or more employees who are political intelligence consultants to a client other than that person or entity. 
(20)Political intelligence consultantThe term political intelligence consultant means any individual who is employed or retained by a client for financial or other compensation for services that include one or more political intelligence contacts. . 
(b)Registration requirementSection 4 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1)— 
(i)by inserting after whichever is earlier, the following: or a political intelligence consultant first makes a political intelligence contact,; and 
(ii)by inserting after such lobbyist each place that term appears the following: or consultant; 
(B)in paragraph (2), by inserting after lobbyists each place that term appears the following: or consultants; and 
(C)in paragraph (3)(A)— 
(i)by inserting after lobbying activities each place that term appears the following: and political intelligence activities; and 
(ii)in clause (i), by inserting after lobbying firm the following: or political intelligence firm; 
(2)in subsection (b)— 
(A)in paragraph (3), by inserting after lobbying activities each place that term appears the following: or political intelligence activities; 
(B)in paragraph (4)— 
(i)in the matter preceding subparagraph (A), by inserting after lobbying activities the following: or political intelligence activities; and 
(ii)in subparagraph (C), by inserting after lobbying activity the following: or political intelligence activity; 
(C)in paragraph (5), by inserting after lobbying activities each place that term appears the following: or political intelligence activities; 
(D)in paragraph (6), by inserting after lobbyist each place that term appears the following: or political intelligence consultant; and 
(E)in the matter following paragraph (6), by inserting or political intelligence activities after such lobbying activities; 
(3)in subsection (c)— 
(A)in paragraph (1), by inserting after lobbying contacts the following: or political intelligence contacts; and 
(B)in paragraph (2)— 
(i)by inserting after lobbying contact the following: or political intelligence contact; and 
(ii)by inserting after lobbying contacts the following: and political intelligence contacts; and 
(4)in subsection (d)(1), by inserting after lobbying activities each place that term appears the following: or political intelligence activities. 
(c)Reports by registered political intelligence consultantsSection 5 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604) is amended— 
(1)in subsection (a), by inserting after lobbying activities the following: and political intelligence activities; 
(2)in subsection (b)— 
(A)in paragraph (2)— 
(i)in the matter preceding subparagraph (A), by inserting after lobbying activities the following: or political intelligence activities; 
(ii)in subparagraph (A)— 
(I)by inserting after lobbyist the following: or political intelligence consultant; and 
(II)by inserting after lobbying activities the following: or political intelligence activities; 
(iii)in subparagraph (B), by inserting after lobbyists the following: or political intelligence consultants; and 
(iv)in subparagraph (C), by inserting after lobbyists the following: or political intelligence consultants; 
(B)in paragraph (3)— 
(i)by inserting after lobbying firm the following: or political intelligence firm; and 
(ii)by inserting after lobbying activities each place that term appears the following: or political intelligence activities; and 
(C)in paragraph (4), by inserting after lobbying activities each place that term appears the following: or political intelligence activities; and 
(3)in subsection (d)(1), in the matter preceding subparagraph (A), by inserting or a political intelligence consultant after a lobbyist. 
(d)Disclosure and enforcementSection 6(a) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1605) is amended— 
(1)in paragraph (3)(A), by inserting after lobbying firms the following: , political intelligence consultants, political intelligence firms,; 
(2)in paragraph (7), by striking or lobbying firm and inserting lobbying firm, political intelligence consultant, or political intelligence firm; and 
(3)in paragraph (8), by striking or lobbying firm and inserting lobbying firm, political intelligence consultant, or political intelligence firm. 
(e)Rules of constructionSection 8(b) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1607(b)) is amended by striking or lobbying contacts and inserting lobbying contacts, political intelligence activities, or political intelligence contacts. 
(f)Identification of clients and covered officialsSection 14 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1609) is amended— 
(1)in subsection (a)— 
(A)in the heading, by inserting or political intelligence after lobbying; 
(B)by inserting or political intelligence contact after lobbying contact each place that term appears; and 
(C)in paragraph (2), by inserting or political intelligence activity, as the case may be after lobbying activity; 
(2)in subsection (b)— 
(A)in the heading, by inserting or political intelligence after lobbying; 
(B)by inserting or political intelligence contact after lobbying contact each place that term appears; and 
(C)in paragraph (2), by inserting or political intelligence activity, as the case may be after lobbying activity; and 
(3)in subsection (c), by inserting or political intelligence contact after lobbying contact. 
(g)Annual audits and reports by Comptroller GeneralSection 26 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1614) is amended— 
(1)in subsection (a), by inserting political intelligence firms, political intelligence consultants, after lobbying firms; 
(2)in subsection (b)(1)(A), by inserting political intelligence firms, political intelligence consultants, after lobbying firms; and 
(3)in subsection (c), by inserting or political intelligence consultant after a lobbyist. 
 
